*520Judgment, Supreme Court, Bronx County (Nicholas J. Iacovetta, J., at speedy trial motion; Joseph J. Dawson, J., at nonjury trial and sentence), rendered February 1, 2007, as amended September 25, 2007, convicting defendant of operating a motor vehicle while under the influence of alcohol, and sentencing him to time served, unanimously affirmed.
The court properly denied defendant’s constitutional speedy trial motion (see People v Taranovich, 37 NY2d 442 [1975]). Although the pretrial delay was unusually lengthy for an intoxicated driving case, only a small fraction of the delay was attributable to the People, and defendant’s argument to the contrary is without merit. The record also fails to support defendant’s claims of prejudice. Concur—Sweeny, J.P., Freedman, Richter, Manzanet-Daniels and Román, JJ.